Citation Nr: 0124790	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.G.


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to June 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Denver, Colorado.  In the decision, the RO determined that 
the veteran had not submitted new and material evidence to 
warrant reopening his claim.  The veteran appeared for a 
Travel Board hearing in July 2001; the transcript is 
associated with the claims file.


FINDINGS OF FACTS

1.  In March 1997, the RO denied a claim for entitlement to 
service connection for bipolar disorder on the basis that 
there was no disability manifest during service or to a 
compensable degree within one year following discharge.  The 
veteran did not report for examinations for which he was 
scheduled in January and February 1997.

2.  The veteran subsequently requested additional examination 
but did not timely appeal the March 1997 decision, which 
became final.

3.  The evidence received since the RO's last final decision 
includes a May 2001 statement from his nurse case manager 
that is so significant that it must be considered to fairly 
decide the merits of the claim.

4.  The veteran's bipolar disorder was first shown many years 
after service and is not shown by competent evidence to be 
related to service. 



CONCLUSION OF LAW

1.  New and material evidence has been received subsequent to 
the RO's March 1997 denial of service connection for a 
bipolar disorder; the veteran's claim is reopened.  38 
U.S.C.A. §§  5103A, 5107, 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).

2.  The veteran's bipolar disorder was not incurred in or 
aggravated by service and was not manifest to a degree of 10 
percent within one year of discharge therefrom.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Evidence of record at the time of the March 1997 rating 
decision consisted of the veteran's service medical records 
and his claim relating his disorder to service.  The service 
medical records are absent a complaint, diagnosis or any 
treatment for a psychiatric disorder.

The veteran did not report for his scheduled January and 
February 1997 examinations.  The RO requested that the 
veteran provide evidence of a disability.  Such evidence was 
not forthcoming.  In March 1997, the RO denied the veteran's 
claim, and the veteran was subsequently informed of the RO's 
decision.  In November 1997, the veteran requested that he be 
given the opportunity to attend additional examinations for 
his pension claim.  He did not appeal the denial of service 
connection for the psychiatric disorder within one year of 
the notification.

The veteran's military personnel records were procured.  Such 
records show that the veteran received multiple summary 
courts martial and nonjudicial punishments between March 1956 
and June 1957.

Utah State hospital records from July 1969 are now associated 
with the file.  The admitting diagnosis was manic depressive 
illness.  The veteran stated that he had become somewhat 
depressed after his father died 17 years ago and again became 
somewhat depressed after working at an auctioneering school 
12 years previously.  Eight years previously he got a job as 
a psychiatric technician at a state hospital but over the 
years had job and marital difficulties.  Ten months ago he 
fractured his left femur and then became depressed over the 
next several months.  He also became euphoric and was 
hospitalized and placed on Thorazine.  It was noted that in 
the last two months the veteran had been in two other mental 
hospitals and been in jail six times.  At hospital discharge 
the diagnosis was schizoaffective schizophrenia, excited 
phase with antisocial trends.  No reference was made to 
military service.

Colorado State hospital records from May 1985 reflect that on 
admission the veteran displayed threatening behavior.  He 
reported that he had been on Lithium since 1972.  There was 
no reference to military service.  The diagnosis at that time 
was bipolar disorder, of the manic type.  A history of 
alcohol abuse was noted and an antisocial personality 
disorder was also diagnosed.

VA progress notes from July 1997 through December 1997 
include the intake and assessment report and numerous 
progress reports signed by M.H., R.N.  On intake, the veteran 
reported that he had his first manic attack immediately after 
leaving the service.  He reported that he was first diagnosed 
with a manic-depressive illness in 1966.  The examiner's 
assessment was a long history of manic behavior, with 
frequent inpatient and outpatient treatment related to his 
disorder.  The examiner noted that the veteran frequently 
self medicated with alcohol and drugs and had an extensive 
history of legal problems secondary to mania.  On a screening 
note signed by the resident in psychiatry, the veteran 
reported that he was sure he had manic episodes going back to 
his late teens and that he had a rocky military career 
probably due to his manic episodes and heavy alcohol use.

A December 1997 VA examination diagnosed the veteran with 
bipolar disorder, of the manic type, with episodic and 
ongoing alcohol abuse, as well as episodic mixed drug abuse 
in the form of marijuana and amphetamines.  The veteran 
reported having his first manic episode four months after 
leaving the service while in auctioneering school.  His 
euphoria lasted three months at that time, then settled down 
and did not recur until eleven years later when he again 
became manic and was hospitalized at a state hospital.  He 
was diagnosed initially with bipolar affective disorder in 
1973 or 1974.  The examiner remarked that the veteran's 
medical records were available and reviewed and that despite 
his history of disciplinary problems, he (the examiner) could 
find nowhere in his history or in his military records, 
definitive documentation that his bipolar disorder was active 
during his military career, and he had no history of 
treatment while in the military.  

Discharge notes, along with statements from a caseworker and 
a psychiatry resident, related to VA treatment in February 
and March 1999 are also now associated with the file.  The 
veteran was admitted to a VA facility on a mental health hold 
and was diagnosed with bipolar mood disorder, with alcohol 
dependence in remission.  There was no reference to military 
service or to treatment proximate to military service.

A summary of the Social Security Administration (SSA) 
psychiatric evaluation of April 1999 is associated with the 
file.  The veteran reported having his first manic episode 
immediately following discharge from service.  The diagnoses 
were bipolar type II disorder, severe with psychotic 
features, alcohol dependency in a forced remission and rule 
out organic brain syndrome secondary to alcohol and early 
Alzheimer's disease. 

The veteran underwent an additional VA examination in May 
1999.  The examiner noted a history of severe mood swings 
accompanied by psychotic behavior, including hallucinations.  
There was no reference to military service or any period 
proximate to the veteran's military service.  

The Travel Board hearing transcript is associated with the 
claims file; additional evidence was submitted at that time 
and a waiver of RO review of such evidence was procured.  In 
a May 2001 statement, M.H., R.N., a nurse case manager 
reported that after a close review of the veteran's available 
military record, it was fairly clear that he experienced 
considerable difficulty during his active service, that his 
difficulty appeared to be consistent with his current 
diagnosis of bipolar disorder and that post service treatment 
records described symptoms consistent with his current 
diagnosis of bipolar disorder. 

During the hearing the veteran stated that his first manic 
episode occurred shortly after discharge from the service in 
Iowa.  He was not diagnosed with a bipolar disorder; rather 
he was treated with sleeping pills.  The veteran stated that 
he was sent to the emergency room at that time, at Parks 
Hospital, in Mason City, Iowa, but was only given sleeping 
pills.  The veteran's witness indicated that attempts to 
obtain records pertinent to this admission were unsuccessful.

II.  Pertinent Law & Criteria

Finality & Reopening

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal. 38 C.F.R. § 20.200 (2001).  Absent appeal, a decision 
of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 38 
U.S.C.A. §§ 5104, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1103 (2001).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2001).  If new and material evidence 
is presented or secured with respect to a claim, which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim. 38 U.S.C.A. § 
5108 (West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration that is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  In the case of a veteran who 
served for 90 days or more during a period of war or during 
peacetime service after December 31, 1946, certain chronic 
diseases, including psychotic disorders, shall be considered 
to have been incurred in or aggravated by service if manifest 
to a degree of 10 percent or more within one year from the 
date of separation from such service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); 38 U.S.C.A. § 1154 (West 1991); 38 
C.F.R. § 3.303(a) (2001).

A claim may still be substantiated, absent a chronic disease 
shown as such in service or within the presumptive period if 
(1) the condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); VCAA, 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001); Alemany v. Brown 9 Vet. App. 518 
(1996).

III.  Analysis

Finality & Duty to Assist

The veteran contends that he is entitled to service 
connection for his bipolar disorder.  First, the Board notes 
that the veteran did not file a timely appeal to the RO's 
March 1997 denial of service connection.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  
Accordingly, such decision is final.  

At the time of the decision, the veteran had failed to appear 
for his VA medical examinations, no private or VA medical 
records were associated with the file, and the evidence of 
record consisted of the veteran's statement attributing his 
bipolar disorder to his military service and his service 
medical records.  

Subsequent to the final decision, additional records and 
testimony were obtained.  A May 2001 statement from the 
veteran's case manager were also procured.  The RO originally 
denied service connection in the final decision on the basis 
that there was no disability manifest during service or to a 
compensable degree within one year following discharge.  The 
May 2001 statement from the veteran's case manager states 
that the veteran experienced difficulty during and following 
his military service, and that such difficulty is consistent 
with his current diagnosis of bipolar disorder.  This 
information indicates that the veteran's disability may be 
related to his period of service.
 
The Board observes that the newly enacted Veterans' Claim 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2001) (November 9, 2000), and regulations promulgated 
pursuant thereto, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)), appear to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108.  It is specifically noted that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  VCAA, 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).  By this opinion, the Board 
finds that new and material evidence has been presented and 
the veteran's claim is reopened.  Accordingly the matter of 
the VA's duty to assist must also be addressed.  

VA has issued final rules to amend adjudication regulations 
to implement the provisions of VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The claims file contains the veteran's service medical 
records and post service medical records, to include Social 
Security examination records.  The veteran underwent a VA 
examination pertinent to his claim.  The record indicates 
that the examiner had access to the veteran's medical records 
and noted his subjective complaints when making an 
assessment.  VA treatment records are also associated with 
the claims file.  Although VA treatment records subsequent to 
1997 have not been associated with the claims folder, the 
veteran does not allege that the records of continuing 
treatment contain any more information pertaining to a 
relationship between his current disorder and service than is 
already contained in the 1997 records.  The Board does not 
believe that cumulative records of continuing treatment many 
years after service would be relevant to this appeal.  All 
indicated relevant available records were procured.  In 
letters, decisions, and a statement of the case, the RO 
explained the basis for its denial of the veteran's claim.  
The RO also noted the evidence reviewed, and regulations 
relevant to the matters at issue.  There is no indication 
that any relevant evidence is presently outstanding. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made the 
appropriate efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Although the 
RO denied the claim on the basis that new and material 
evidence had not been submitted, relevant laws and 
regulations on the substantive issue of service connection 
were provided him in the statement of the case, and the 
discussion implicitly included that of the substantive 
reasons why service connection was not granted.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).


Service Connection

The veteran's bipolar disorder was not shown in service or 
for many years thereafter.  The only evidence of record 
linking the veteran's present bipolar disorder to his 
military service essentially consists of lay statements from 
the veteran, as well as a note submitted by the veteran's 
case manager.  Otherwise, the medical records contain only a 
history as given by the veteran but do not give any medical 
opinion relating his current disorder to service or to the 
one-year presumptive period after service discharge.  

The Board acknowledges the veteran's contentions that he 
experienced his first manic episode within a year following 
discharge and that the disorder is related to his military 
service.  The veteran was reportedly treated with sleeping 
pills within a year following service; however, there is no 
related medical diagnosis of bipolar disorder or a manic 
episode during this time.  The Board also notes the medical 
histories given by the veteran for treatment prior to his 
1996 claim do not relate his bipolar disorder to service.  It 
is only subsequent to filing his claim in 1996 that the 
medical histories given by the veteran attribute his bipolar 
disorder to military service.  Where the matter at issue in 
resolving a claim involves a question of medical etiology a 
lay person is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, training, or education.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, the veteran, as one not 
medically trained, is not competent to provide the etiology 
of his claimed disorder. 

The veteran also contends that his disciplinary problems in 
service represented the onset of manifestations of his 
bipolar disorder.  The VA case manager who has apparently 
treated him since 1997 states in her note that the veteran 
was experiencing considerable difficulty during his active 
military service, and that such difficulty appears to be 
consistent with his current diagnosis of bipolar disorder.  
Her reference to his difficulty appears to be related to his 
multiple summary courts martial and his nonjudicial 
punishments.  However, the case manager does not provide any 
symptoms from the military record that could be related to 
bipolar disorder, nor does she actually specify the nature of 
his difficulties or detail how they relate to the bipolar 
disorder.  As a result, this evidence is deemed to be of very 
little weight as the statement fails to assert a medical 
basis upon which the supposition was predicated.  

The United States Court of Veterans Appeals (Court) has made 
it clear that medical possibilities and unsupported medical 
opinions carry negligible probative weight.  See e.g. Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992), Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).  Based on these factual circumstances, 
it is not found that any useful purpose would be served by 
remanding this case in order to obtain any additional 
treatment records which may have been developed through this 
case manager, or to request that she elaborate and/or furnish 
amplifying detail about the statement which she has 
furnished.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
, and, therefore, there is no doubt to be resolved in his 
favor.  38 C.F.R. § 3.102 (2001).


ORDER

The claim of entitlement to service connection for bipolar 
disorder is reopened; to this extent the appeal is allowed.

The claim of entitlement to service connection for bipolar 
disorder is denied. 



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 


